Zel M. Fischer, Judge,
concurring and dissenting.
I concur with the principal opinion on the issue of first impression that “informed consent” is irrelevant in a medical negligence case. I dissent from the principal opinion’s holding that the circuit court abused its discretion in refusing to give the withdrawal instruction.
Refusal to Give the Requested Withdrawal Instruction Was Not Without Careful Consideration and Did Not Constitute an Abuse of Discretion
“The trial court abuses its discretion when its ruling is clearly against the logic of the circumstances then before the trial court and is so unreasonable and arbitrary that the ruling shocks the sense of justice and indicates a lack of careful deliberate consideration.” Dodson v. Ferrara, 491 S.W.3d 542, 552 (Mo. banc 2016).
Wilson does not deny she did not object to Dhir’s counsel’s discussion of the informed consent documentation in Dhir’s opening statement. Wilson does not deny both parties injected testimony about the informed consent documentation without objection during the trial. Wilson does not even challenge the circuit court’s subsequent ruling during trial overruling her relevancy objection to Dhir’s testimony about the “informed consent” documentation. Rather, Wilson claims the circuit court abused its discretion in refusing to submit to the jury her withdrawal instruction regarding informed consent.1
No motion in limine regarding the “informed consent” document or Wilson’s discussion of possible risks with Dhir or his staff was filed. When Dhir’s counsel mentioned informed consent in opening statements, Wilson did not object. When Wilson was asked about the informed consent documentation during her cross-examination, her counsel did not object but rather attempted to discount the effect of the document in redirect by counting it as one of many documents that were hurriedly presented to Wilson immediately prior to her surgery, which gave her little or no opportunity to read the documentation in a meaningful manner. No objection to the topic of informed consent was made until Dhir was examined by his counsel in his case-in-chief. Thus, Wilson’s “counter-attack” of the informed consent documentation and her counsel’s delay in objecting to the evidence regarding informed consent resembles a trial strategy gone awry, not reversible error by the circuit court.
Even now, Wilson does not claim in her points relied on that the circuit court erred in overruling her objection to the relevance of this evidence. Wilson only claims error in the circuit court’s refusal to grant the withdrawal instruction. And while I likely would not have found an abuse of discretion had the circuit court accepted the offered withdrawal instruction and read it to the jury, I cannot conclude the circuit court abused its discretion in refusing the withdrawal instruction, considering how much discussion of the evidence had already been introduced by both parties prior to the request for a withdrawal instruction. The circuit court is in the best *528position to determine whether the jury would be confused by a withdrawal instruction, and often, “the better practice is to tell the jury what the issues are rather than to tell them what [the] issues are not.” Nelson v. O’Leary, 291 S.W.2d 142, 148 (Mo. 1956).

. The circuit court possesses discretion to submit a withdrawal instruction " ‘when evidence on an issue has been received, but there is inadequate proof for submission of the issue to the jury; when there is evidence presented which might mislead the jury in its consideration of the case as pleaded and submitted; when there is evidence presented directed to an issue that is abandoned; or when there is evidence of such character that might easily raise a false issue.'” Brizendine v. Bartlett Grain Co., LP, 477 S.W.3d 710, 715 (Mo. App. 2015); see also MAI 34.01 [2012 Revision] General Comment.